Citation Nr: 0623574	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-03 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

What evaluation is warranted from February 3, 2003, for 
tinnitus?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel







INTRODUCTION

The veteran served on active duty service from June 1967 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that granted entitlement to service 
connection for tinnitus and assigned a 10 percent rating, 
effective from February 3, 2003.


FINDING OF FACT

Since February 3, 2003, the veteran's service-connected 
tinnitus has been assigned a 10 percent rating, which is the 
maximum schedular rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus since 
February 3, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a separate 10 percent schedular evaluation for tinnitus of 
each ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, in 
July 2006, the stay of adjudication of tinnitus rating cases 
was lifted.  

The July 2003 rating decision assigned the veteran's service-
connected tinnitus the maximum schedular rating available for 
tinnitus, effective from February 3, 2003.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award a separate schedular evaluation for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is not warranted at any time since February 3, 2003. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


